            Case 19-21621-AJC       Doc 52   Filed 03/22/20    Page 1 of 2

                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                             www.flsb.uscourts.gov

In re: MARY Z. MIRIAN                                         Case No: 19-21621-LMI
                                                              Chapter 13

                Debtor          /


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 22, 2020, a true and correct copies of the
Debtor’s First Amended Plan (DE 49) Objection to Claim of HSBC (DE 50) and Notice of
Hearing (DE 51) were transmitted electronically to:

Jennifer Laufgas on behalf of Creditor HSBC Bank USA, N.A.
ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

And a copy of the First Amended Plan (DE 49) was mailed on March 23, 2020, to:

LVNV Funding LLC
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587

CACH, LLC
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587


                                       Respectfully submitted,
                                       LEGAL SERVICES OF GREATER
                                       MIAMI, INC.

                                       By              /s/
                                       Carolina A. Lombardi
                                       Florida Bar No. 241970
                                       Attorney for Debtor
                                       4343 W. Flagler St., Suite 100
                                       Miami, FL 33134
                                       Telephone/Facsimile: (305) 438-2427
                                       Email: clombardi@legalservicesmiami.org
Case 19-21621-AJC   Doc 52   Filed 03/22/20   Page 2 of 2

                       Alt. Email: Sfreire@legalservicesmiami.org




                         2
